Ur. Belaon Greeman, Seoretary
Texas State Board of ExamInera in Optome@rj-
201 Majestic Building
San Antonio, Texas
                    opinion HO. V-060
                   Re: The legality of persons other
                       than licensed optometrists or
                       liotinsedphysicians or aur-
                       geons fitting %ontact lense8.w
Dear Sir:
          Your recent letter, in which you requested
the opinion of this office, contained the follow+ng:
         "Under the provisions of Article 4662,
    et 'kq.. tiy persona other than liceneed
    optoiaetrlstaor licensed physicians or aur-
    geons fit ‘contact leneea~?
            =The $roblem inmedia&    before us is
    whether a ldlepensing optician* ig author-
    ized to fit without a prescription from a
    licensed    physician or optometrist contact
    lenses in this State. A *dispensing opti-
    cian! is an lndivldtialW-firm filling pre-
    edrlptione    of phytiloianaand eurgeone~or
    ci&nuetrfste licensed by the respective
    boards~for opthalmic lenses and kindred
    ptioducts,and incidental to the Sllling of
    auch.prescriptions, taking facial measure-
    ments and Sitting and adjusting lenses or
    frames .”
          We quote the ioollowingprovisions of law from
Vernonts Civil Statutee:
          ‘Art. 4652. The practice of optometry
     is deSlned to be the employment of objective
     or subjective meana, without the use of
     drugs for the purpose of ascertaining and
                         r   ,I




Mr. Releon Greeman - Page 2       (V-860) ‘


    measuringthe powers of vision OS the
    human eye, and Sitting lenses or prisms
    to correct or remedy any defeotor abnor-       '
    ma1 condition of vision. Hothing herein
    shall be construed to permit ,optometrists
    to treat the e,yesfor any defeat whatsoever
    in any manner nor to administer nor to pre-
    scribe any drug or physlaal treatment rhat-
    soever, uuless suah optometrist is a regu-
    larly licensed ph slcian or surgeon under
    the laws OS this ztate, Nothing herein shall
    be coustrued to prevent selling ready-to-
    wear speotacles ,oreye glasses as miavchandise
    at retail, nor to prevent simple repair jobs."
          “Art. 46660.  For the purpose OS this
     Act, the words tascertaining and measuring
     the powers OS vision of the human eyef, as
     employed in Article 4662, shall be constru-
     ed to include:~
          a(1) The examluation of the eye to as-
     aortain the presenoe of d&e&s   or abnormal
     conditions which may be eorreoted, remedied,
     or relieved, or the eSSeots OS whloh may be
     oorreoted, remedied'or relieved by the use
     OS lenses or prisms, or
          "(2) The employment of any objective
     tiraubjeotlve means to determine the aacomao-
    dative Or refractive oondltion, or.the rause
     or powerh of vision of musoular equi~llb9lum
     of the human eye, or
                             .~
          a(3) The employment OS any~objective
     or subjective means for the examination oS
    the human eye Sor the purpose OS ascertaln-
     iug any departure from the normal, measur-
     ing Its power OS vision or adapting lenses
     or prisms Sotithe aid or relies thereoS, and
     It shall be construed as a violation of this
    Act, for any person not a licensed optome-
     trist or a licensed physlclan to do any one
     act or'thiug, or any aomblnatlon of acts or
     things, uamed or described In this Article;
     provided, that nothing herein shall be con-
     strued to permit optometrists to treat the
     eye for any defect whatsoever In any manner,
Mrb Relson~Greeman - Page 3   (V-660)


    nor to administer any drug or physioal
    treatment whatsoever, unless said Opto-
    metrist is a duly licensed physician
    and stirgeon,under the laws OS this
    State,"
        '~ '8rt, 456Sd, For the purpose OS
     this Act the words land fitting lenses
     or prismsf, as employed in Article 4552,
     shall be construed to Include:
          "(1) Presariblng or supplying, dl-
     rectly or indirectly, lenses or prisms,
     by the employment of objective or aub-
     jectivo means or the makfng of any mea-
     surements whatsoever involving the eyes
     or the optical requirements thereof;
          "(2) The adaptation or supplying
     of lenses or prisms to correct, relieve
     or remedy any defect or abnormal bondi-
     tlon of the Human eye8 or to correct,
     relieve or remedy or attempt to correct,
     relieve or'remedy~the eflect of any de-
     Sect or abnormal condition of the human
     eye,
          "(3) It shall be con&rued as a
     ilolation OS this Aat Sor any person not.
     & llcense~d,optametriat,or a'llcensed
     physician to,do,~anyone,~thing.Or auto or
     any eaWttion.oS.~things or'acts,~named
     or described.in~this.artieleO"
          "Art. 456Sga Nothing in-this Act
     shall-be s6 oonatrued as to prevent an
     optlcal~mechanic from dolng~the merely
     maahaniaal.work of manuiacturlng opthal-
     tic lenseaor to prevent the sale OS such
     opthalmic.lenaes.~~to
                         thoae.rho are licensed
     and legally qualified to~prescribe them,
     nor to prevent such optlcal'meohanle,who
     does not practice optometry, from follow-
     ing the speoiiic dire&ions of a competent-
     ly and legally signed prescription where
     he does no mode than manufacture or dis-
     pense the.~spectaclesor eye-glasses, or
     component parts thereof, called for by such
Hr. Belson 6reeman - Page 4   (V-860)


    prescription. Ror shall this Act be so
    oonstrued as to prevent selling ready-to-
    wear spectacles or eye-glasses as mer-
    ohaudiro it wholesale to nerohants for
    @urpose~sof resale as merchandise, as pro-
    vided for izithis Act when neither the
    wholesaler nor merohant to whom he sells
    praotlom optometry.
         "Art. 4666. Nothing fn this Act
    shall.be construed to,apply to persons who
    se11~spsctaoles and eye-glasses as merchan-
    dise;‘~ofSicersor agents OS the United
    S*@tes or the State of Texas, in the dis-
    charge of thei oiflcfal duties; nor to
    prevent physicEans and surgeons, duly li-
    censed as such under the laws of the State
    of Texas regulating the practice of medl-
    eine, Srom treating the human eye or pre-
    scribing lenses or glasses, or fitting
    lenses or glasses for thenaid thereofin
           Since the term “dispensing opticiann is not
Sound in the statutes governing the practice OS optom-
etry and since the aotlvlties ascribed to such optician
     ou are similar to’those which may be exercised by
Z Koptioal mechanIcA as provided in Article 456Sg,
heritoSor& quoted, we’smat presume the provisions of
this Artlole~are a@pllcable to your question. This Ar-
ticle:exempts certain enumerated activities OS an optl-
dialmec~..Srolh~tba.~prorisiona of..theother statutes
governing the-.pmotioa oS.,~.opi;omq~.Such aotlvltles
are :
          (a) doing the amrely meohanical work of man-
uSacturlng_opthalaio lenses:
          (b) the sale of opthalmlc lenses to those who
are licensed and legally qualifed to prescribe them;
         ‘(c) IS he does not practice optometry, he may
follow the spealflc directions OS a oompetently and le-
gally signed preecrlptlon, where he does no more than
manufacture or dispense the spectacles or eye-glasses,
or component parts thereof, called for by such prescrlp-
tions.
          The fourth exception contained in the Article
is not applicable to your question,
         ,

’   ,/   ’




             Mr. Nelson Breeman - Page 5   (V-860)


                       From information received by this department,
             It is our understanding that oovitactlenses are worn
             under the eyelids and Wdirect    contact with the for-
             ward part of the eyeball. touching the sclera surrouud-
             ing the cornea rlth the cornea1 area of the l%ns usu-
             ally not in contact with the suriace of the.eyeball,
             The lens itseli, made either of glass or plastic, is
             so ground aa to focus light in accordance with the re-
             quirements of the Individual patient and to correct
             his indlv%dual visual variations from normal, The
             contact lens Is made from molds which are prepared by
             placing over the eyeball an impressionable material
             into which the form and surrace conditions of the eye-
             ball of .the particular patient are impressed. From
             this mold the lens Is cast and the correotive quali-
             ties required Sor the particular patient incorporated
             into the lena by grinding or.other means to develop
             the pxoper.refractive qualitiese Then the lens has
             been.prepared~and,the,necessary reSractlve qualities
             iucorporated.thereln,.~itis then Sltted'to the eye and
             corrections made to se,ourea proper fit, lvregularlties
             being removed by grinding. When the contact lens is
             complete and properly fitted, it is necessary to in-
             struct the patient in its use0
                        .lJnderthe provisions of Articles 4552, 4565~
             and 456Sd, Vernon"8 Civil Statutes, it ts clear that
             the Sitting of contact lenses constitutes the practlae
             of optometry In so far as suah includesan examination
             OS the.eye to asoertaln 'defeots~   or abnormal conditions
             of the-eye whIchmay be corrected by the use of contact
             lenses; the taking of an impressioumold of the eyeball
             Srom whioh contact lenses are to be cast; the determi-
             nation of the corrective qualities to be incorporated
             in the lenses by grinding or other means to develop the
             proper resractive qualities; or the adjusting or Slt-
             ting of~lensee to the eye. In view of what we have said
             constitutes ths practice OS optometry in the Sitting OS
             contact lenses, it necessarily follors that an woptloal
             mechanic" or a "dispensing opticiana may not lavfully
             fit contact   lenses in this State,   unless he does so in
             the discharge of his duties as an officer or agent OS
             the United States or the State of Texas, or is a physi-
             oian and surgeon, duly licensed as,such under the laws
             of the State of Texas regulating the'practioe OS medi-
             cine,.oV is duly.~licenaedto practice optometry in this
             State, Articles 4552 through 4566, Vernon!8 Civil Stat-
             utes; Articles 735 through 736, Vernon98 Penal Code,
    Mr. Relson Greeman - ~Page'
                              6   (V-860)


    However, a person, whether he be known as an "optical
    mechanic" o r a q dlspensiug optician* may lawfully en-
    gage in any one:or all'of the three activities, re-
    Serred to above, authorized by Article 456Sg, subject
    to the conditions, limitations and restrictions impos-
    ed therein.
                            SUMRARY
              The fitting 0S contact lenses oonsti-
         tutes.the praotloe 0S optometry. An voptl-
         aa1areohau1cr"or "dispensing optician" may
         not lawfully.Sit such lenses in this State,
         uuless he doea'so In the discharge OS his
         official dutibs asan officer or agent~of
         the Eited‘States or'~the State of Texas or
         Is a physlolan or surgeon, duly llcensed~
         under~the laws~oi the State of Texas regu-
         latizigthe practice OS-medicine, nor Is duly
         licensed to practice optometry in this
         Statd~. Articles 4652 through~4666; Veruonls
         Civil Statutes; Articles 735 through 738, _
         Vernou!a.Psnal Code.
              A-person, vhether he be laiownas an
         Aoptical~mechanion or a ndispensing optfclanN
         may lawSully engagein any or all of the ae-_
         tivltles~~authorixedby Article 466Sg, Vernon*8
         Clv¶X2tatutes; subjeot:to the conditions,
         1Uitations. md rsstriotions contained there-
         in.
                                       Yoursverytruly
.
                                  ATTORRRY GRRRRAL OF TEXAS



                                  --   Clyde B. Kennelly
                                       Assistants




                              LffIRST ASSISTANT
                                  ATTORRRY GRRRRAL